DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 1/04/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/04/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,095,433. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of the claims require a heart valve stent with leaflets therein, a covering, a plurality of atrial anchors extending outwardly, and ventricular anchors attached to the opposite end of the body.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,078,749. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of the claims require a heart valve stent with leaflets therein, a covering, a plurality of atrial anchors extending outwardly, and ventricular anchors attached to the opposite end of the body.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,730,792. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of the claims require a heart valve stent with leaflets therein, a covering, a plurality of atrial anchors extending outwardly, and ventricular anchors attached to the opposite end of the body.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-11 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Fukamachi (US Patent Publication 2007/0162111).
As to claim 2, Fukamachi discloses a prosthetic mitral valve (Paragraph [0027]) comprising a self-expanding stent (Paragraph [0054]) having atrial and distal body sections (Figures 4-9), a valve within the body section (434), a cloth member on an exterior surface of the atrial section (Paragraph [0031]), wherein the atrial section includes an anchor flaring radially outward from the body (432 shown in Figure 7B) and having a plurality of stent cells (434a and 434b shown in Figures 11A-11B form cells), wherein the body of the stent includes second tissue anchors extending therefrom to anchor to a second area (324 described in Paragraph [0056]) 
As to claim 3, Fukamachi discloses the valve is coupled directly to the body section of the stent (Figures 11a-11b).
As to claim 4, Fukamachi discloses the cloth is PTFE (Paragraph [0031]).
As to claim 5, Fukamachi discloses the cloth is on the exterior surface of the body section of the stent (Paragraph [0031]).
As to claim 6, Fukamachi discloses a plurality of anchoring sutures (324).
As to claim 7, Fukamachi discloses the body is shaped as a truncated cone (Figure 11b).
As to claim 8, Fukamachi discloses a flatted side (Paragraphs [0029]-[0030]).
As to claim 9, Fukamachi discloses the second tissue anchors are attached opposite the first end (324 shown in Figure 3).
As to claim 10, Fukamachi discloses the cells are triangular shaped (Figures 11a-11b).
As to claim 11, Fukamachi discloses the cells are arch-shaped (Figures 11a-11b).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774